Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 1 of 18




                  EXHIBIT A
     Summons, Complaint & IAFD




                                                                  0001
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 2 of 18




                                                                  0002
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 3 of 18




                                                                  0003
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 4 of 18




                                                                  0004
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 5 of 18




                                                                  0005
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 6 of 18




                                                                  0006
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 7 of 18




                                                                  0007
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 8 of 18




                                                                  0008
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 9 of 18




                                                                  0009
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 10 of 18




                                                                   0010
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 11 of 18




                                                                   0011
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 12 of 18




                                                                   0012
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 13 of 18




                                                                   0013
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 14 of 18




                                                                   0014
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 15 of 18




                                                                   0015
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 16 of 18




                                                                   0016
Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 17 of 18




                                                                   0017
     Case 2:21-cv-00357-JCM-BNW Document 1-2 Filed 03/02/21 Page 18 of 18
                                                                                     Electronically Filed
                                                                                     11/23/2020 9:11 PM
                                                                                     Steven D. Grierson
                                                                                     CLERK OF THE COURT


1
     JAMES P. KEMP, ESQUIRE
2    Nevada Bar No. 006375
     KEMP & KEMP
3    7435 W. Azure Drive, Suite 110,                                              CASE NO: A-20-825318-C
     Las Vegas, NV 89130                                                                    Department 2
4
     (702) 258-1183/(702) 258-6983
5    jp@kemp-attorneys.com
     Attorney for Plaintiff
6
                                            DISTRICT COURT
7                                        CLARK COUNTY, NEVADA
8
     BAILEY EARL,                              )
9                                              ) Case No.:
                                   Plaintiff,  )
10
     vs.                                       ) Dept. No.
11
                                               )
     SPILIADIS MANAGEMENT LTD. a Nevada )
12   Corporation; MANAGED BUSINESS             )
     SERVICES, INC., a Nevada Corporation;     ) INITIAL FEE DISCLOSURE
13
     DOES I-X; and, ROE Business Entities I-X, )
14                                 Defendants )
                                               )
15                                             )

16           Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted for
17
     parties appearing in the above entitled action as indicated below:
18
                     BAILEY EARL, Plaintiff                   $270.00
19                   TOTAL REMITTED:                                    $270.00
20
     Plaintiff demands a jury trial.
21
             DATED November 23, 2020
22
                                                                               /s/James P. Kemp
23
                                                                        JAMES P. KEMP, ESQ.
24                                                                      Nevada Bar No. 006375
                                                                        Attorney for Plaintiff
25

26

27

28




                                                          1                                       0018
                                       Case Number: A-20-825318-C
